Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 1 of 10            FILED
                                                                  2020 Apr-09 PM 02:29
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
                                                          DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 2 of 10          FILED
                                                                              3/9/2020 1:33 PM
                                                                                                                31-CV-2020-900163.00
State of Alabama                                                                              Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                  ETOWAH COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                             31-CV-2020-900163.00
                                                                                                   CASSANDRA JOHNSON, CLERK
                                        (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                              03/09/2020

                                                 GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                                    PHILLIP KNIGHT v. LIFE INS. CO. OF NORTH AMERICA

First Plaintiff:       Business          Individual             First Defendant:         Business                Individual
                       Government        Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                    MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                      Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                         CVRT - Civil Rights
     TOWA - Wantonness                                        COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                           CTMP - Contempt of Court
     TOMM - Malpractice-Medical                               CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                 TOCN - Conversion
     TOOM - Malpractice-Other                                 EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                        Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                            CVUD - Eviction Appeal/Unlawful Detainer
                                                              FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                        FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                     PFAB - Protection From Abuse
                                                              EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                              FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                              RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                              WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                              COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                              CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                      A       APPEAL FROM                               O       OTHER
                                                                 DISTRICT COURT

             R       REMANDED                            T       TRANSFERRED FROM
                                                                 OTHER CIRCUIT COURT

                                                                      Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                    YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        ALL016                                    3/9/2020 1:33:56 PM                              /s/ MYRON KAY ALLENSTEIN
                                             Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                             YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                       YES      NO
                                        DOCUMENT 2
                                                             ELECTRONICALLY
       Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 3 of 10          FILED
                                                                 3/9/2020 1:33 PM
                                                                            31-CV-2020-900163.00
                                                                             CIRCUIT COURT OF
                                                                         ETOWAH COUNTY, ALABAMA
                                                                        CASSANDRA JOHNSON, CLERK
                   IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

PHILLIP KNIGHT,                               *
                                              *
      Plaintiff,                              *
                                              *
v.                                            *      Case Number: _________________
                                              *
LIFE INSURANCE COMPANY OF                     *
NORTH AMERICA,                                *
                                              *
      Defendant.                              *

                                       COMPLAINT
      1.      Plaintiff, age 52, is a disabled former employee of Honda Manufacturing.
      2.      Honda Manufacturing was Plaintiff’s employer.        CIGNA Group Insurance
a/k/a Life Insurance Company of North America administers Plaintiff’s LTD Plan.
      3.      Plaintiff suffers from peripheral neuropathy, congestive heart failure, and
sleep apnea and came out of work on disability in March 2014.
      4.      Plaintiff has a long term disability policy through Defendant.
      5.      Plaintiff drew short term disability benefits.
      6.      Plaintiff received 2 years of long term disability benefits until benefits were
terminated when the definition of disability changed from “own” occupation to “any”
occupation.
      7.      Plaintiff applied for Social Security disability benefits and received a notice
of Award dated 2/18/18 with an onset date of 10/12/16. His claim for back benefits
was remanded by the District Court on 9/6/19. Plaintiff is waiting for hearing on the
claim for back benefits
      8.      Plaintiff has exhausted all administrative remedies.
      9.      This claim is filed pursuant to 29 U.S.C. §1132.
      WHEREFORE, Plaintiff prays for appropriate relief, attorney fees and costs which
are less than $50,000.




                                              1
                          DOCUMENT 2
Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 4 of 10




                                  s/MYRON K. ALLENSTEIN (ALL016)
                                  ROSE MARIE ALLENSTEIN (ALL060)
                                  ALLENSTEIN & ALLENSTEIN, LLC
                                  Attorneys for Plaintiff
                                  141 South 9th Street
                                  Gadsden, AL 35901
                                  (256) 546-6314
                                  (256) 547-7648 (fax)
                                  myron@allenstein.com
                                  rose@allenstein.com




                              2
            Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 5 of 10


                                      AlaFile E-Notice




                                                                         31-CV-2020-900163.00


To: MYRON KAY ALLENSTEIN
    myron@allenstein.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                      PHILLIP KNIGHT V. LIFE INS. CO. OF NORTH AMERICA
                                    31-CV-2020-900163.00

                      The following complaint was FILED on 3/9/2020 1:35:41 PM




    Notice Date:    3/9/2020 1:35:41 PM




                                                                     CASSANDRA JOHNSON
                                                                     CIRCUIT COURT CLERK
                                                                  ETOWAH COUNTY, ALABAMA
                                                                      801 FORREST AVENUE
                                                                                SUITE 202
                                                                        GADSDEN, AL, 35901

                                                                                 256-549-2150
                      Case 4:20-cv-00476-SGC   Document
                                      USPS CERTIFIED MAIL 1-1 Filed 04/09/20 Page 6 of 10




801 FORREST AVENUE
SUITE 202
GADSDEN, AL, 35901                9214 8901 7301 4131 2000 0061 14


                                                                                                  31-CV-2020-900163.00



               To: LIFE INS. CO. OF NORTH AMERICA
                   CT CORPORATION SYSTEM
                   2 N. JACKSON ST. STE. 605
                   MONTGOMERY, AL 36104


                             NOTICE OF ELECTRONIC FILING
                               IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                                 PHILLIP KNIGHT V. LIFE INS. CO. OF NORTH AMERICA
                                               31-CV-2020-900163.00

                                 The following complaint was FILED on 3/9/2020 1:35:41 PM




              Notice Date:   3/9/2020 1:35:41 PM




                                                                                                CASSANDRA JOHNSON
                                                                                                CIRCUIT COURT CLERK
                                                                                            ETOWAH COUNTY, ALABAMA
                                                                                                 801 FORREST AVENUE
                                                                                                           SUITE 202
                                                                                                   GADSDEN, AL 35901

                                                                                                          256-549-2150
                   Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 7 of 10

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     31-CV-2020-900163.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                                  PHILLIP KNIGHT V. LIFE INS. CO. OF NORTH AMERICA
  NOTICE TO:       LIFE INS. CO. OF NORTH AMERICA, CT CORPORATION SYSTEM 2 N. JACKSON ST. STE. 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MYRON KAY ALLENSTEIN                                                                           ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 141 S. 9TH STREET, GADSDEN, AL 35901                                                                             .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of PHILLIP KNIGHT
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                03/09/2020                              /s/ CASSANDRA JOHNSON                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ MYRON KAY ALLENSTEIN
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                                        DOCUMENT 5
               Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 8 of 10

                                                                 UJS Information
March 12, 2020                                                              Intended Recipient:
                           Case Number: 31-CV-2020-900163.00                 LIFE INS. CO. OF NORTH AMERICA (D001)
                           Document Type: Complaint                         CT CORPORATION SYSTEM
Dear Circuit Clerk:        Restricted Delivery Requested: No                2 N. JACKSON ST. STE. 605
                                                                            MONTGOMERY, AL 36104

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 7301 4131 2000 0061 14.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     March 12, 2020, 9:51 am
Location:                                               MONTGOMERY, AL 36104
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 2.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
          Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 9 of 10


                                     AlaFile E-Notice




                                                                          31-CV-2020-900163.00
                                                                   Judge: GEORGE C. DAY, JR.
To: ALLENSTEIN MYRON KAY
    myron@allenstein.com




                           NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                   PHILLIP KNIGHT V. LIFE INS. CO. OF NORTH AMERICA
                                 31-CV-2020-900163.00

                           The following matter was served on 3/12/2020

                            D001 LIFE INS. CO. OF NORTH AMERICA
                                        Corresponding To
                                        CERTIFIED MAIL
                            ELECTRONIC CERTIFIED MAIL RETURN




                                                                    CASSANDRA JOHNSON
                                                                    CIRCUIT COURT CLERK
                                                                 ETOWAH COUNTY, ALABAMA
                                                                     801 FORREST AVENUE
                                                                               SUITE 202
                                                                       GADSDEN, AL, 35901

                                                                                  256-549-2150
           Case 4:20-cv-00476-SGC Document 1-1 Filed 04/09/20 Page 10 of 10


                                     AlaFile E-Notice




                                                                          31-CV-2020-900163.00
                                                                   Judge: GEORGE C. DAY, JR.
To: LIFE INS. CO. OF NORTH AMERICA (PRO SE)
    CT CORPORATION SYSTEM
    2 N. JACKSON ST. STE. 605
    MONTGOMERY, AL, 36104-0000




                          NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                     PHILLIP KNIGHT V. LIFE INS. CO. OF NORTH AMERICA
                                   31-CV-2020-900163.00

                           The following matter was served on 3/12/2020

                            D001 LIFE INS. CO. OF NORTH AMERICA
                                        Corresponding To
                                        CERTIFIED MAIL
                            ELECTRONIC CERTIFIED MAIL RETURN




                                                                    CASSANDRA JOHNSON
                                                                    CIRCUIT COURT CLERK
                                                                 ETOWAH COUNTY, ALABAMA
                                                                     801 FORREST AVENUE
                                                                               SUITE 202
                                                                       GADSDEN, AL, 35901

                                                                                  256-549-2150
